Title: John Barnes to Thomas Jefferson, 3 October 1812
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town 3d Octr 1812—
          I avail myself on this Occasion to Ask the favr of your Order, on the Cashier of Bank of Penna for Genl Kosiusko’s 6. Mos Dividend due 1st July—and however distressing the present Awfull times are I hope and trust—you injoy your Usual health,
          may a Continuance of so great a Blessing await your most sanguine wishes.—
          most Respectfully and very sincerily
          I am Dear Sir—your Obedt servantJohn Barnes.
        